Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF WACHTELL, LIPTON, ROSEN & KATZ] February 20, 2007 VIA EDGAR AND FACSIMILE Adé K. Heyliger, Esq. Attorney-Advisor Office of Mergers and Acquisitions Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-3628 Re: ElkCorp Schedule 14D-9 Filed on January 19, 2007 Amendment Nos. 1, 2, 3 and 4 to Schedule 14D-9 Filed January 19, 22, 23 and 30, 2007, respectively File No. 005-02742 Dear Mr. Heylinger: This letter is sent on behalf of our client, ElkCorp ( ElkCorp  or the  Company ), in response to the comments of the Staff of the Securities and Exchange Commission (the  Staff ) set forth in their letter of January 31, 2007 to Mr. Mark Gordon in respect of the above-referenced filings. We respectfully inform the Staff that on February 9, 2007, affiliates of The Carlyle Group terminated the tender offer (the  Carlyle Tender Offer ) in response to which the above-referenced Solicitation/Recommendation Statement on Schedule 14D-9 (as amended, the  Schedule 14D-9 ) was filed. In addition, following the termination of the Companys merger Adé K. Heyliger, Esq. February 20, 2007 Page 2 agreement with respect to the Carlyle Tender Offer, ElkCorp filed Amendment No. 8 to the Schedule 14D-9 reflecting such termination. Accordingly, we acknowledge the Staffs comments but believe that it is neither necessary nor appropriate for ElkCorp to respond to such comments at this time or further amend the Schedule 14D-9 in response to such comments. The Company has authorized us to acknowledge the foregoing on its behalf. * Adé K. Heyliger, Esq. February 20, 2007 Page 3 Please do not hesitate to call me at (212) 403-1343 or Ronald Chen at (212) 403-1129 with any questions regarding the foregoing. Very truly yours, Mark Gordon cc: David G. Sisler ( ElkCorp) Ronald Chen (Wachtell, Lipton, Rosen & Katz)
